Citation Nr: 9926384	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-01 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Rating of service-connected deviated nasal septum, 
currently rated as noncompensably disabling. 

2.  Entitlement to service connection for cellulitis of the 
left forearm, claimed as a residual of sulfa overdose. 

3.  Entitlement to service connection for a kidney condition, 
claimed as a residual of sulfa overdose. 

4.  Entitlement to service connection for a lung condition, 
claimed as due to DDT poisoning.

5.  Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for a bilateral knee condition as the result 
of VA hospitalization or medical treatment.

6.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right ankle condition. 

7.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back condition. 

8.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
pleuritis, also claimed as pneumonia. 

9.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
dysentery. 

10.  Entitlement to a 10 percent rating based on multiple 
noncompensable service-connected disabilities.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
January 1949. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in August 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska. 

Under applicable criteria, an appeal consists of a timely 
filed notice of disagreement (NOD) in writing and, after a 
statement of the case (SOC) has been furnished, a timely 
filed substantive appeal.  A substantive appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the SOC to the appellant, or within the 
remainder of the one year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.302(a), (b) (1998).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has held that the Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely NOD to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
1991); see Roy v. Brown, 5 Vet. App. 554 (1993).  

The Court has also held, however, that before the Board may, 
in the first instance, find that it does not have 
jurisdiction over an issue because the veteran filed an 
untimely NOD or untimely substantive appeal, VA must accord 
the veteran an opportunity to submit evidence or argument on 
these procedural issues.  See Marsh v. West, 11 Vet. App. 468 
(1998); Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  In 
this veteran's case, the August 1997 rating decision denied 
an increased rating for service-connected residuals of an 
appendectomy (an appendectomy scar), and the veteran was 
notified of this decision in August 1997.  A subsequent 
rating decision in June 1998 also denied an increased rating 
for service-connected appendectomy scar, and the veteran was 
notified of this decision in June 1998.  In June 1998, the 
veteran entered an NOD with the June 1998 rating decision 
(which may also be construed as a timely NOD to the August 
1997 rating decision).  A SOC was issued in December 1998.  
As the record contains no substantive appeal from the veteran 
regarding this issue, this issue is not currently on appeal 
to the Board.  The issue of timeliness of any document that 
may be claimed by the veteran to be a substantive appeal has 
not been raised and is not an issue before the Board; should 
the veteran raise such an issue, it is for the RO to 
adjudicate in the first instance.  See Marsh, 11 Vet. App. 
468. 

The issues of whether new and material evidence has been 
presented to reopen claims of entitlement to service 
connection for a right ankle condition, a low back condition, 
pleuritis (pneumonia), and dysentery, and the issue of 
entitlement to a 10 percent rating based on multiple 
noncompensable service-connected disabilities, are addressed 
in the REMAND portion of this decision. 

 
FINDINGS OF FACT

1.  The veteran's service-connected deviated nasal septum is 
primarily manifested by slight septal deviation to the right, 
with deformity over the bridge of the nose, with no evidence 
of complete obstruction on one side or 50 percent obstruction 
on both sides.  

2.  There is no competent medical evidence of record to 
demonstrate a current disability of cellulitis of the left 
forearm. 

3.  There is no competent medical evidence of record to 
demonstrate a current disability of the kidney. 

4.  There is no competent medical evidence of record to 
demonstrate a nexus between a disease or injury during 
service, including exposure to DDT, and any currently 
diagnosed lung disorder, including obstructive lung disorder.

5.  There is no competent medical evidence of record to 
demonstrate that the veteran suffered additional disability, 
or aggravation of a pre-existing disability, of a bilateral 
knee condition, as the result of hospitalization or medical 
treatment performed by VA, including traction for a low back 
condition in 1949.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for a 
deviated nasal septum have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.31, 4.97, 
Diagnostic Code 6502 (1998).

2.  The veteran's claim of entitlement to service connection 
for cellulitis of the left forearm, claimed as a residual of 
sulfa overdose, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The veteran's claim of entitlement to service connection 
for kidney condition, claimed as a residual of sulfa 
overdose, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991). 

4.  The veteran's claim of entitlement to service connection 
for a lung condition, claimed as due to DDT poisoning, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991). 

5.  The veteran's claim of entitlement to compensation under 
38 U.S.C. § 1151, for a bilateral knee condition, as the 
result of hospitalization or medical treatment performed by 
VA, is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Rating: Deviated Nasal Septum

Initially, the Board notes that the veteran has presented a 
claim that is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim that 
is plausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a). 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Diagnostic Code 6502 provides that for a deviation of the 
nasal septum, of traumatic origin, with 50 percent 
obstruction of the nasal passage on both sides, or complete 
obstruction on one side, a 10 percent rating is warranted.  
38 C.F.R. § 4.97.  In every instance where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

The Court recently held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

The August 1997 rating decision on appeal granted service 
connection for a deviated nasal septum, and granted a 
noncompensable (zero percent) rating, effective from February 
1997.  In September 1997, the veteran entered an NOD to this 
decision. 

In this case, the evidence reflects that the veteran's 
service-connected deviated nasal septum is currently 
primarily manifested by slight septal deviation to the right, 
with deformity over the bridge of the nose.  During a VA 
compensation examination in January 1998, the veteran 
reported that he sustained a fracture of his nose while 
playing softball in service in 1946.  His primary complaint 
was that he had irregularity on the bridge of the nose which 
caused pain and irritation when he wore glasses, and had 
difficulty breathing through the right side of the nose.  
Physical examination revealed bony irregularity or deformity 
over the bridge of the nose, and deviation to the right.  The 
examiner estimated that there was 30 percent obstruction with 
the deviation.  X-rays in June 1997 were interpreted as 
showing nasal septal deviation to the right with the 
suggestion of possible maxillary sinusitis.  The diagnoses 
were deviation of nasal septum to the right with 
approximately 30 percent obstruction, and bony irregularity 
over the bridge of the nose.  

The veteran had previously entered similar complaints at a VA 
compensation examination in June 1997, which diagnosed an old 
fracture of the nose.  Clinical findings at that examination 
included deformity over the bridge of the nose and nasal 
septum deviation to the right.  X-rays revealed slight nasal 
septal deviation to the right, and possible left maxillary 
sinusitis. 

The evidence does not demonstrate that the veteran's service-
connected deviated nasal septum is productive of complete 
obstruction on one side or 50 percent obstruction on both 
sides.  38 C.F.R. § 4.97, Diagnostic Code 6502.  For these 
reasons, the Board finds that a compensable rating for the 
veteran's service-connected deviated nasal septum is not 
warranted. 

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (1998).

The Court has established criteria for the determination of a 
well-grounded claim based upon the chronicity and continuity 
of symptomatology provisions of 38 C.F.R. § 3.303(b).  The 
Court has held that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).

The initial question which must be answered, however, is 
whether the appellant has presented a well-grounded claim for 
service connection.  In this regard, the appellant has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded;" that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

A. Service Connection: Cellulitis of the Left Forearm

The veteran contends that he has cellulitis of the left 
forearm which is etiologically related to sulfa overdose in 
service.  The evidence of record reflects that in service in 
March 1946 the veteran was treated for cellulitis of the left 
forearm following a vaccination.  He soon developed swelling, 
tenderness, and pain in the left arm, which gradually 
worsened.  The skin evidenced marked edema, redness and heat, 
and inflammation over the lateral side of the left arm, 
extending from the vaccination site to the elbow.  Over the 
next week the condition was noted to have improved slowly, 
with no complaints, and only slight inflammation about the 
vaccination site, and the veteran was returned to duty.  The 
service separation examination in January 1949 reflects 
normal skin, no complications of cellulitis of the left 
forearm, and that the veteran denied any related 
symptomatology.  

Notwithstanding this incident during service, there is no 
competent medical evidence of record to demonstrate a current 
disability of cellulitis of the left forearm.  Outpatient 
treatment records are negative for complaints or findings 
pertaining to cellulitis of the left forearm. 

The Court has held that "[i]n order for the veteran to be 
awarded a rating for service-connected [disability], there 
must be evidence both of a service-connected disease or 
injury and a present disability which is attributable to such 
disease or injury."  Rabideau v. Derwinski, 2 Vet.App. 141, 
144 (1992).  "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  There is no 
competent medical evidence of record to demonstrate a current 
disability of cellulitis of the left forearm.  For this 
reason, the Board must find the veteran's claim of 
entitlement to service connection for cellulitis of the left 
forearm, claimed as a residual of sulfa overdose, to be not 
well grounded.  38 U.S.C.A. § 5107(a). 

B. Service Connection: Kidney Condition

The veteran contends that he has a kidney condition which is 
etiologically related to sulfa overdose in service.  Service 
medical records are negative for a diagnosed kidney disorder.  
In August 1947, a genitourinary work-up was recommended to 
rule out left kidney pathology.  In September 1947, the 
veteran was found to have a slightly enlarged kidney.  A 
pyelogram in October 1947 was essentially normal.  The 
service separation examination in January 1949 reflects no 
complications associated with the kidneys, and the veteran 
denied any related symptomatology.

There is no competent medical evidence of record to 
demonstrate a current kidney disability.  For this reason, 
the Board must find the veteran's claim of entitlement to 
service connection for a kidney condition, claimed as a 
residual of sulfa overdose, to be not well grounded.  
38 U.S.C.A. § 5107(a). 

C. Service Connection: Lung Condition (due to DDT Poisoning) 

Service medical records reflect that the veteran was a meat 
and dairy inspector and sprayed garbage cans with DDT.  The 
veteran was hospitalized in July 1947 and from August 1947 to 
October 1947 for acute pleuritis of the left diaphragm and 
lower lung, of unknown cause.  Service medical records are 
negative for an obstructive lung defect.  The service 
separation examination in January 1949 revealed no 
significant abnormalities of the lungs and the veteran 
reported no lung symptomatology. 

The more recent medical evidence of record, including 
pulmonary function testing at a June 1997 VA compensation 
examination, reflects that the veteran currently has a 
diagnosis of moderate obstructive lung disease.  However, 
there is no competent medical evidence of record to 
demonstrate a nexus between a disease or injury during 
service, including exposure to DDT, and the veteran's 
currently diagnosed moderate obstructive lung defect.  For 
this reason, the Board must find the veteran's claim to be 
not well grounded.  38 U.S.C.A. § 5107(a). 

While the veteran has asserted that he has disabilities of 
cellulitis of the left forearm, kidney, and lung (due to DDT 
poisoning), which are related to his active duty service, it 
is the province of health care professionals to enter 
conclusions which require medical opinions, such as an 
opinion as to the relationship between a current disability 
and service.  As a result, the appellant's lay opinion does 
not present a sufficient basis upon which to find these 
claims to be well grounded.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also Stadin v. Brown, 8 Vet. App. 280, 284 
(1995) (layperson is generally not capable of opining on 
matters requiring medical knowledge, such as the condition 
causing symptoms).  The veteran's statements do not 
constitute competent medical evidence because there is no 
indication that he has the medical training, expertise, or 
diagnostic ability to competently link current disorders with 
service.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  

As the veteran's claims on the preceding issues are not well 
grounded, VA has no further duty to assist in developing the 
record to support these claims.  See Epps, 126 F.3d at 1467-
68.  The Board considered the doctrine of reasonable doubt.  
However, as these claims do not even cross the threshold of 
being well-grounded claims, a weighing of the merits of these 
claims is not warranted, and the reasonable doubt doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would make the claims 
"plausible."  See generally McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir. 1997). 

III. 38 U.S.C. § 1151: Bilateral Knee Condition

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  However, those 
amendments apply only to claims for compensation under 
38 U.S.C.A. § 1151 which were filed on or after October 1, 
1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  
Therefore, as the veteran filed his claim prior to October 1, 
1997, the only issue before the Board is whether the veteran 
has additional disability of the knees as a result of VA 
hospitalization or medical treatment in 1949. 

While the veteran is not required to show negligence, error 
in judgment or other fault in the medical treatment furnished 
by VA to the veteran in 1992, Brown v. Gardner, 115 S.Ct. 552 
(1994), he still has the burden of submitting cognizable 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim under the provisions of 
38 U.S.C.A. § 1151 is plausible or capable of substantiation.  
That is, the veteran must submit competent evidence that 
additional disability occurred as the result of VA treatment 
or hospitalization.  38 U.S.C.A. §§ 1151, 5107(a).

The applicable statute and regulations provide that when any 
veteran suffers an injury or aggravation of an injury as the 
result of VA hospitalization, medical or surgical treatment, 
submission to an examination, or the pursuit of a course of 
vocational rehabilitation, and not as a result of the 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to the veteran, 
disability compensation shall be awarded in the same manner 
as if such disability or aggravation were service connected.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. §§ 3.358(a), 3.800 
(1998). 

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  Compensation will not 
be payable for the continuance or natural progress of disease 
or injuries for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.358(b).  

In determining whether any additional disability resulted 
from VA hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:

(1)  It is necessary to show that additional disability is 
actually the result of such disease or injury, or aggravation 
of an existing disease or injury suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of hospitalization, medical or surgical treatment, 
or examination.  38 C.F.R. § 3.358(c)(1) and (2).

(2)  Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358(c)(3).

The veteran contends that his current bilateral knee 
condition is the result of VA hospitalization or medical 
treatment in October 1949.  He specifically contends that the 
traction in which he was placed in 1949, for treatment for a 
low back problem, "pulled my knees out of their sockets."  
In his claim dated in February 1997 (on a Statement in 
Support of Claim form), notably over 47 years after the 
injury is alleged to have occurred, the veteran first claimed 
that his knee problems were related to VA treatment in 1949. 

Significantly, there is no competent medical evidence of 
record that VA hospitalization or medical treatment resulted 
in additional disability of the left or right knee, including 
gout.  The evidence of record reflects that in October 1949 
the veteran complained of right leg and back pain and was 
diagnosed as having a probable herniated disc.  The veteran 
was hospitalized from October 31, 1949 to January 4, 1950 
with complaints of pain in the right leg, and a history of 
low back pain which began in 1947.  The veteran was treated 
with bilateral leg traction, with excellent results, and no 
knee complaints were noted.  The discharge summary reflects a 
diagnosis of possible herniated nucleus pulposus, but no 
evidence of knee complaints or findings.  

VA reports of hospitalization and outpatient treatment 
records are negative for knee complaints until May 1984, 
notably over 34 years after the injury is alleged to have 
occurred, when the veteran complained of right knee pain, 
assessed as gout.  He was subsequently seen in January 1990 
for right knee complaints, assessed as chronic gout, and was 
treated for right knee gout in September 1993.  In December 
1991, he complained of left knee gout.  In statements dated 
in July 1998, the veteran's wife mentioned various complaints 
the veteran had experienced since service, but did not 
mention knee complaints.  

With regard to the veteran's belief that bilateral knee 
symptomatology was caused or aggravated by the 1949 traction 
treatment for the low back by VA, the Board notes that, while 
the veteran is competent to testify as to symptomatology he 
has experienced at any time, he is not competent to offer a 
medical opinion that treatment provided by VA in 1949 caused 
additional disability.  In this regard, the Board would point 
out that a lay person, untrained in the field of medical 
diagnostics, is incompetent to offer an opinion which 
requires specialized medical knowledge.  Lathan v. Brown, 7 
Vet. App. 359, 365 (1995); Espiritu, 2 Vet. App. 492.  
Neither the veteran nor his representative has offered the 
required competent medical evidence in support of the claim 
on appeal.  The veteran's statements do not constitute 
competent medical evidence because there is no indication 
that he has the medical training, expertise, or diagnostic 
ability to competently link his hospital course or medical 
treatment with subsequent symptomatology.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).  The Board finds that 
there is no competent medical evidence of record that the 
veteran suffered additional disability, including a bilateral 
knee condition, as the result of hospitalization or medical 
treatment performed by VA from October 1949 to January 1950.  

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would make the claim for 
compensation under 38 U.S.C.A. § 1151 "plausible".  See 
generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 
1997).  The Board views its discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of a bilateral 
knee condition as the result of VA hospitalization or medical 
treatment by VA in 1949.  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995). 

Although the Board considered and decided claims on grounds 
different from that of the RO, which appears to have denied 
the claims for service connection for a lung condition due to 
DDT poisoning, and compensation under the provisions of 
38 U.S.C.A. § 1151 on the merits, the veteran has not been 
prejudiced by these decisions.  This is because, in assuming 
that the claims were well grounded, the RO accorded the 
veteran greater consideration than his claims in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether the veteran's claims as 
to these issues are well grounded would be pointless and, in 
light of the law cited above, would not result in a 
determination favorable to him.  VAOPGCPREC 16-92 (O.G.C. 
Prec. 16-92); 57 Fed. Reg. 49, 747 (1992).  The Court has 
held that "when an RO does not specifically address the 
question whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded-claim analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).  

Finally, the Board has considered the doctrine of the benefit 
of the doubt.  However, as the veteran's claims for service 
connection for cellulitis of the left forearm (claimed as a 
residual of sulfa overdose), a kidney condition (claimed as a 
residual of sulfa overdose), a lung condition (claimed as due 
to DDT poisoning), and entitlement to compensation under the 
provisions of 38 U.S.C. § 1151 for a bilateral knee condition 
as the result of VA hospitalization or medical treatment, do 
not cross the threshold of being well-grounded claims, a 
weighing of the merits of these claims is not warranted, and 
the benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

IV. Ancillary Issues

Through his attorney, in the letter which served as the NOD, 
and on VA Form 9's, the veteran listed as "issues" the 
entitlement to an advisory/independent medical opinion, 
entitlement to a thorough and contemporaneous examination, 
and entitlement to adequate reasons and bases.  
Notwithstanding the veteran's characterization of these 
issues as separately appealable issues, these issues are 
ancillary issues to the veteran's underlying claims; they are 
not separately appealable issues.  "A determination that an 
independent medical opinion is not warranted may be contested 
only as part of an appeal on the merits of the decision 
rendered on the primary issue by the agency of original 
jurisdiction."  38 C.F.R. § 3.328 (1998).  These ancillary 
issues may be contested only as part of an appeal on the 
merits of the decision rendered on the primary issues. 

As the veteran has not presented well-grounded claims for 
service connection for cellulitis of the left forearm 
(claimed as a residual of sulfa overdose), a kidney condition 
(claimed as a residual of sulfa overdose), a lung condition 
(claimed as due to DDT poisoning), or entitlement to 
compensation under the provisions of 38 U.S.C. § 1151 for a 
bilateral knee condition as the result of VA hospitalization 
or medical treatment, the duty to assist the veteran, to 
include additional VA examination or advisory medical 
opinion, does not arise.  See Slater v. Brown, 9 Vet. App. 
240 (1996); Franzen v. Brown, 9 Vet. App. 235 (1996).  The 
United States Court of Appeals for the Federal Circuit held 
that only a person who has submitted a well-grounded claim 
can be determined to be a claimant for the purpose of 
invoking the duty to assist provisions of 38 U.S.C.A. 
§ 5107(a).  See Epps at 1468-69. 

With regard to a request for an independent medical opinion 
regarding ratings for the veteran's service-connected 
disabilities of deviated nasal septum and an appendectomy 
scar, the Board notes that the veteran's representative has 
asserted that the evidence is medically complex.  As the 
issue of rating for an appendectomy scar, as indicated, is 
not currently on appeal to the Board, the request for an 
independent medical opinion pertains only to the veteran's 
service-connected deviated nasal septum.  38 C.F.R. § 3.328 
(1998) provides that, when warranted by the medical 
complexity or controversy involved in a pending claim, an 
advisory medical opinion may be obtained from one or more 
medical experts who are not employees of VA.  Approval shall 
be granted only upon a determination by the Compensation and 
Pension Service that the issue under consideration poses a 
medical problem of such obscurity or complexity, or has 
generated such controversy in the medical community at large, 
as to justify solicitation of an independent medical opinion. 

The evidence of record includes a January 1998 VA 
compensation examination, which included recording the 
veteran's complaints, physical examination, including 
specific findings regarding percent of obstruction of the 
nasal septum, review of 1997 X-ray findings, and diagnoses.  
As the reasons and bases above demonstrate, the Board finds 
that the evidence of record, which includes two VA 
examinations, is adequate for rating purposes.  Moreover, the 
representative's argument (in an August 29, 1997 letter), 
that an advisory medical opinion is warranted because the 
examinations did not provide a nexus or etiology opinion, is 
misplaced; service connection has previously been established 
for a deviated nasal septum, and the issue on appeal is one 
of assignment of rating.  The evidence of record does not 
demonstrate that the issue under consideration poses a 
medical problem of such obscurity or complexity, or has 
generated such controversy in the medical community at large, 
as to justify solicitation of an independent medical opinion.  


ORDER

A compensable rating for service-connected deviated nasal 
septum is denied. 

The veteran's claim of entitlement to service connection for 
cellulitis of the left forearm, claimed as a residual of 
sulfa overdose, having been found to be not well grounded, 
the appeal is denied.

The veteran's claim of entitlement to service connection for 
a kidney condition, claimed as a residual of sulfa overdose, 
having been found to be not well grounded, the appeal is 
denied. 

The veteran's claim of entitlement to service connection for 
a lung condition, claimed as due to DDT poisoning, having 
been found to be not well grounded, the appeal is denied. 

The veteran's claim of entitlement to compensation under 
38 U.S.C. § 1151 for a bilateral knee condition as the result 
of VA hospitalization, having been found to be not well 
grounded, the appeal is denied.


REMAND

The Board notes that an issue on appeal was adjudicated and 
developed as entitlement to service connection for a right 
ankle condition.  The Board notes that, in November 1973, the 
veteran filed a claim for service connection for a right 
ankle condition, claimed as gouty arthritis of the right 
ankle.  The veteran wrote that he injured his right ankle in 
basic training on the drill field.  By letter dated in 
November 1973, the RO denied service connection for a right 
ankle condition and notified the veteran of the decision, as 
well as advised the veteran of his rights regarding appeal of 
the decision.  

In the case of a prior unappealed rating decision, the claim 
may not be reopened and allowed unless new and material 
evidence is presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.156(a).  While the evidence of record does not contain a 
timely notice of disagreement or substantive appeal, the 
Board may not in the first instance make this determination, 
but must accord the veteran an opportunity to submit evidence 
or argument on this procedural issue.  See Marsh.  

The RO failed to enter a finding regarding whether the 
additional evidence of record was new and material to reopen 
service connection for a right ankle condition, but instead 
proceeded to deny the veteran's claim for service connection 
for a right ankle condition on the merits.  The Board has a 
legal duty to address the "new and material evidence" 
requirement regardless of the actions of the RO.  If the 
Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

Generally, a final decision issued by an RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7105(c) (West 1991).  The exception to this rule is 
38 U.S.C.A. § 5108 (West 1991), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  38 C.F.R. § 3.156(a) (1998) provides that "new and 
material evidence" means evidence not previously submitted 
to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  See generally Hodge v. West, 155 F. 3d 1356 
(Fed. Cir.1998).

The Board notes that, during the pendency of this appeal, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), invalidated imposition of a third prong in the 
standard as to whether evidence is new and material, as set 
forth in Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), 
that is, whether "there is a reasonable possibility that the 
new evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  In the August 
1997 rating decision on appeal, the RO determined that new 
and material evidence had not been submitted to reopen the 
veteran's claims of entitlement to service connection for a 
right ankle condition, a low back condition, pleuritis 
(pneumonia), and dysentery.  The RO had applied and advised 
the veteran that the standard in the determination as to 
whether new and material evidence had been permitted to 
reopen a claim for service connection was the Colvin 
standard.  For this reason, the Board finds that a remand is 
necessary in order to advise the veteran of the proper 
standard for new and material evidence and for adjudication. 

Additionally, as the determination of whether new and 
material evidence has been submitted to reopen the veteran's 
claims for service connection for the remanded issues, has 
the "very real potential" of having "a meaningful impact 
upon the question of" whether a 10 percent rating is 
warranted for multiple noncompensable disabilities, the Board 
finds that the issues are inextricably intertwined.  Hoyer v. 
Derwinski, 1 Vet. App. 208, 210 (1991).  For this reason, 
adjudication of the issues of whether a 10 percent rating is 
warranted for multiple noncompensable disabilities is 
deferred pending remand of the issues of new and material 
evidence. 

For these reasons, the Board finds that a REMAND is warranted 
for the following development:

1.  The RO should adjudicate the issues 
of whether the veteran has submitted new 
and material evidence to reopen claims 
for service connection for a right ankle 
condition, a low back condition, 
pleuritis (pneumonia), and dysentery. 

2.  The veteran has a right to present 
any additional evidence or argument while 
the case is in remand status.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 
109 (1995); and Falzone v. Brown, 8 Vet. 
App. 398 (1995).

If the benefits requested on appeal are not granted, the RO 
should issue a supplemental statement of the case to the 
veteran and his representative, and a reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for further appellate review, 
if otherwise in order.
By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

